Citation Nr: 9902514	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right medial 
meniscus tear, as secondary to a service-connected 
lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION


The veteran had active military service from February 1969 to 
March 1971.  

This matter originally came before the Board of Veterans 
Appeals (Board) from an April 1995 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for PTSD; and denied service connection for a 
right medial meniscus tear and a bilateral leg disorder as 
secondary to the service-connected lumbosacral strain.  The 
veteran appealed the decision to the Board.  

In a July 1997 decision, the Board also denied the veteran's 
claims.  He filed a timely appeal to the United States Court 
of Veterans Appeal (Court).  In September 1998, while the 
case was pending at the Court, the veterans attorney and 
VAs Office of General Counsel filed a joint motion (Motion) 
requesting that the Court vacate the Boards July 1997 
decision with respect to the issues of whether new and 
material evidence had been submitted to reopen a claim of 
service connection for PTSD and entitlement to service 
connection for a right medial meniscus tear as secondary to 
the service-connected lumbosacral strain.  The Motion further 
requested that those issues be remanded for further 
development and readjudication.  Additionally, the parties 
agreed to dismiss the veteran's claim with respect to the 
issue of entitlement to service connection for a bilateral 
leg disorder as secondary to the service-connected 
lumbosacral strain.  Later that month, the Court granted the 
Motion, vacated in part and dismissed in part, the Boards 
July 1997 decision, and remanded the case to the Board for 
compliance with directives that were specified in the Motion.   

The Board notes that in the Motion, the parties agreed that 
the claim of service connection for PTSD should be reviewed 
on a de novo basis in light of the VAs adoption of DSM-IV 
and the Courts holding in Cohen v. Brown, 10 Vet. App. 128 
(1997).  Accordingly, that issue has been recharacterized as 
noted on the preceding page.  
REMAND

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In order to show that a 
disability is due to an injury in service, or proximately due 
to or the result of a service connected disease or injury, 
the veteran must submit competent medical evidence showing 
that the disabilities are causally related.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet.App. 91 (1993).  If the claimed in-service 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.  

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  In a statement in support of his claim, 
the veteran reported that his unit was constantly under 
enemy fire.  He noted the areas in which he had been 
stationed and recounted some of his experiences.  However, 
the records do not show that the veteran engaged in combat 
with the enemy.  As such, exposure to a stressor may not 
presently be conceded.  

Alternatively, the veteran may establish exposure to a 
stressor by providing a description of specific events that 
may then be verified.  He provided a description of several 
stressors, including the fact that his unit was consistently 
in areas that were under enemy fire and that he participated 
in the Tet Offensive; however, these statements and details 
were not forwarded to the United States Armed Services Center 
for Research of Unit Records (USASCRUR) (formerly ESG) for 
verification. 

The veteran also asserts that he sustained a right medial 
meniscus tear because of his service-connected lumbosacral 
strain.  He contends that the lumbosacral strain caused 
numbness in his legs; as a result, when he was climbing out 
of his truck, he slipped and twisted the right knee.  
Treatment reports from David R. Graham, M.D. reported that 
the veteran was seen in April 1994 for a valgus twisting 
injury to his right knee which he sustained when he slipped 
climbing down from his truck.  The diagnosis was a torn 
medial meniscus of the right knee and arthroscopy was 
scheduled.  Previous VA examinations noted complaints of 
numbness in the lower legs; and in the Joint Motion, the 
parties agreed that this evidence was sufficient to well 
ground this aspect of the veteran's claim.  Nonetheless, it 
remains unclear as to whether the numbness in the veteran's 
legs has been attributed to his service-connected lumbosacral 
strain.  In this regard, the Board notes that he has been 
diagnosed with degenerative joint disease of the spine; 
however, this condition does not appear to be service-
connected.  Hence, the Board finds that additional 
development is necessary before the issue may be addressed on 
the merits.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should request from the veteran 
the names and addresses of all health care 
providers (VA and private) who have 
treated him for a right medial meniscus 
tear and his service-connected lumbosacral 
strain, obtain copies of all pertinent 
records (that are not already in the file) 
and associate them with the claims folder.  

2.  The RO should request from the veteran 
another comprehensive statement containing 
as much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of events as well as 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  With the additional 
information obtained and the evidence 
currently of record, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  The summary must 
include the units to which the veteran was 
assigned and the dates he served in 
particular areas so that it may be 
ascertained whether those areas were under 
constant enemy fire (particularly during 
the Tet Offensive) as described.  This 
summary, together with a copy of the DD 
214 and the DA Form 20, or equivalent, and 
all associated documents, should be sent 
to the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressor(s) for the record 
and then schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD based on such 
stressor(s).  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner may rely 
only on the stressor(s) verified by 
USASCRUR.  The claims folder should be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims folder 
and include the complete rationale for all 
opinions expressed.  

4.  The RO should then schedule the 
veteran for a VA orthopedic examination to 
determine the etiology of his right medial 
meniscus tear.  The examiner should 
comment as to whether the veteran indeed 
has a disorder manifested by leg numbness 
which would have caused his fall as 
alleged and, if so, whether it is a 
symptom of the lumbosacral strain or the 
degenerative joint disease of the spine.  
Based on this information, the examiner 
should provide an opinion as to whether 
the right medial meniscus tear is causally 
related to the service-connected 
lumbosacral strain or due to some other 
cause.  The veterans claims file should 
be available to the examiner for review in 
conjunction with the examination.  A 
rationale for all opinions expressed 
should be provided.  

5.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
actions are completed in full.  Then, the 
RO should readjudicate the claims.  If 
either issue remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
